Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art including U.S. Patent Pub. No. 2007/0250167 to Bray et al., U.S. Patent Pub. No. 2007/0106384 to Bray et al., U.S. Patent Pub. No. 2006/0241597 to Mitchell et al., U.S. Patent Pub. No. 2005/0010291 to Stinson et al. teach a cervical spine spacer including a spacer body, including a first surface and a second surface, wherein the first surface is configured to contact a first cervical vertebral body among adjacent cervical vertebral bodies, a first spacer portion and a second spacer portion, an anchor plate portion from which the first spacer portion and the second spacer portion extend, and a channel configured to pass through the spacer body from the first surface and the second surface, the channel comprising a first opening in the first surface and a second opening in the second surface. A fastener extends through the channel and is configured to anchor the spacer body. The prior art fails to teach or disclose, however, the structural relationship including wherein the anchor plate extends in a plane orthogonal to both the first spacer portion and the second spacer portion, wherein the first spacer portion and the second spacer portion are non-unitary bodies and spaced apart from one another and coupled only through the anchor plate, and wherein the fastener is configured to pass through the channel from the second opening to the first opening into a second vertebral body among the adjacent vertebral bodies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775